Title: From George Washington to Mary Bristow, 15 June 1784
From: Washington, George
To: Bristow, Mary Harding



Madam,
Mount Vernon (in Virginia) 15th June 1784.

Your letter & the duplicate of it—dated the 27th of last November with the petition to the Assembly of this State, only came to my hands the 10th Instant. By the following Post I transmitted them to the Governor, as the Legislature was then sitting at Richmond.
What effect the application may have on that body, is not for

me, at this time, to announce; it is to be feared however, as the Lands were involved in the act of general confiscation—previous to the preliminary articles of Peace—that unless there is something in the case more discriminating than Minority (which I understand is not an exclusion in the Law) you will receive very little redress; but from any thing I know at present of the Issue (if a determination has been had upon the subject) I can furnish you with no information on which to ground either hope, or fear. If it were the latter, it would afford cause to regret, that Minors, & innocent persons who have not aided or abetted the Contest Should have become sufferers by it. This however is but too often the case in Civil, as well as other Commotions.
I have not delayed a moment, Madam, to acknowledge, after they came to my hands, the receipt of your letter & petition, & shall have great pleasure in announcing the favorable issue of the latter, if the fact will warrant it. With great respect I have the honor to be—Madam Yr Most Hble Servt

Go: Washington

